Citation Nr: 1444694	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  11-30 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to training and supplies for the manufacturing of fishing poles for therapeutic purposes pursuant to vocational rehabilitation and employment benefits under the provisions of Chapter 31, Title 38, of the United States Code, including as an individualized independent living program.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1964 to November 1968.

This appeal comes to the Board of Veterans' Appeals (Board) from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul Minnesota.

The Veteran provided sworn testimony in support of his appeal during a hearing before the undersigned Veterans Law Judge in July 2014; the hearing transcript has been associated with the file and has been reviewed.  

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems do not include any non-duplicative materials pertinent to the present appeal, other than a transcript of the Board hearing.


FINDINGS OF FACT

1. Achievement of a vocational goal is not currently reasonably feasible for the Veteran.

2. Training and supplies for the manufacturing of fishing poles for therapeutic purposes are not shown to be necessary or vital for the appellant to maintain maximum independence in daily living.


CONCLUSION OF LAW

The criteria for entitlement to training and supplies for the manufacturing of fishing poles for therapeutic purposes under the provisions of a Title 38, United States Code, Chapter 31, independent living program have not been met. 38 U.S.C.A. §§ 3104, 3109, 3120 (West 2002); 38 C.F.R. §§ 21.160, 21.162 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends he is entitled to monetary compensation to start a business to build and repair fishing rods through the independent living services program.

The pertinent statutory authority, found at 38 U.S.C.A. § 3120 (West 2002), provides that the Secretary may conduct programs of independent living services for severely handicapped persons.  38 U.S.C.A. § 3120(a).  The Secretary may also provide a program of independent living services and assistance under this section only to a veteran who has a serious employment handicap resulting in substantial part from a service-connected disability, and it has been determined that the achievement of a vocational goal is not currently feasible.  38 U.S.C.A. § 3120(b). 

The purpose of independent living services is to assist eligible veterans whose ability to function independently in family, community, or employment, is so limited by the severity of disability (service and non service connected) that vocational or rehabilitation services need to be appreciably more extensive than for less disabled veterans. 

The term independence in daily living means the ability of a veteran, without the services of others or with a reduced level of the services of others to live and function within the veteran's family or community. 

Independent living services may be furnished: (1) As part of a program to achieve rehabilitation to the point of employability; (2) As part of an extended evaluation to determine the current reasonable feasibility of achieving a vocational goal; (3) Incidental to a program of employment services; or (4) As a program of rehabilitation services for eligible veterans for whom achievement of a vocational goal is not currently reasonably feasible. This program of rehabilitation services may be furnished to help the veteran: (i) Function more independently in the family and community without the assistance of others or a reduced level of the assistance of others; (ii) Become reasonable feasible for a vocational rehabilitation program; or (iii) Become reasonable feasible for extended evaluation.  38 C.F.R. § 21.160.

In May 2010 a counseling psychologist determined that achievement of a vocational goal is not feasible for the Veteran due to his physical limitations from a back condition, some short term memory loss due to a traumatic brain injury, and limitations caused by his posttraumatic stress disorder (PTSD).

In June 2010, a rehabilitation plan was established for the Veteran with the objectives of (1) developing interpersonal skills needed for interaction in the home and community, (2) maintain continuity of mental health care, and (3) maintain stability of physical and mental health.  In June 2010 the Veteran was presented with an independent living plan but stated he only wanted assistance starting a business.  

In June 2010 the Veteran was notified his claim had been interrupted because he didn't complete his evaluation.

In a June 2010 notice of disagreement the Veteran explained that he is seeking money to start a business manufacturing fishing poles.  He stated that he did not intend to make a living wage from the business but hoped it would be self-sustainable.  He explained that the purpose was therapeutic to treat his service-connected PTSD.

The VA conducted an administrative review and issued a decision in September 2010.  The decision found that the Veteran's claim was properly put into interrupted status because the Veteran declined to participate in the services offered under a program of independent living services.  Further, the decision noted a vocational goal was determined to not be currently reasonable feasible for the Veteran.  The decision further stated that the Veteran's request could not be granted as part of his plan of independent living services as it would not be vital to reducing or eliminating dependence on the services of others to live and function within his family and community.

The Veteran's VA treating psychiatrist submitted a letter in January 2012 explaining that the Veteran's treatment for his PTSD and depression includes recreational therapy, which consists of building fishing rods.  The psychiatrist stated that the activity has been shown to provide a great deal of support to maintain the Veteran's emotional well-being.

The Veteran testified at his Board hearing that working on fishing rods is something that he can do when he is awake in the middle of the night and helps him reintegrate into society by doing something productive.

VA's General Counsel has held that VA has both the authority and the responsibility to provide all services and assistance deemed necessary on the facts of a particular case to enable an eligible veteran participating in an independent living program to live and function independently in his family and community without, or with a reduced level of, services from others.  See VAOPGCPREC-6-2001.  This includes the authority to approve, when appropriate, services and assistance that are in whole or part recreational in character when the services are found to be needed to enable or enhance a veteran's ability to engage in family and community activities integral to achieving his/her independent living program goals.  See VAOPGCPREC 34-97.  However, while the VA has wide discretion in the types of equipment and services to be approved, as noted by VA's General Counsel , in making a determination for approving such service "the operative word...is 'necessary,' that is the services provided must be vital to achieving the [independent living] goal, not merely desirable or helpful."  See VAOPGCPREC-6-2001.

The Board does not doubt the sincerity of the Veteran's request or that his repairing fishing poles is beneficial recreational therapy.  In fact, it is possible that if the Veteran were able to start a business repairing fishing poles it would enrich his life.  The Board acknowledges the opinion of the Veteran's psychiatrist that working on fishing poles is a form of recreational therapy for the Veteran and has helped the Veteran maintain his emotional well-being.  However, while it may be beneficial and the Veteran may prefer to expand the activity into a self-sustaining business with assistance from the VA, the evidence does not show that it is necessary or vital to achieving the Veteran's independent living goal.  

The Board recognizes the severity of the Veteran's disabilities that were incurred as a result of his military service; however, as the record demonstrates that the requested items are desirable but not necessary, the Board must find that they are not vital to achieving the goals of an independent living services program.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes the VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). The VCAA is not applicable to cases where the statute at issue is not found in Title 38, United States Code, Chapter 51, such as the statute at issue in this case.  See Barger v. Principi, 16 Vet. App. 132 (2002).  However, effective August 5, 2009, 38 C.F.R. § 21.32 was revised and 38 C.F.R. § 21.33 was added which, respectively, set forth VA's duty to notify claimants of information and evidence needed to substantiate a vocational rehabilitation claim and set forth VA's duty to assist claimants in obtaining evidence and information necessary to substantiate such a claim.  These regulations are substantially similar to the VCAA implementing regulations.

Review of the record reveals that all applicable notice and assistance has been provided. All relevant evidence necessary for an equitable disposition of this appeal has been obtained. The Board finds that the Veteran had actual knowledge of what evidence and information is required to substantiate his claim and that all reasonable efforts have been made to acquire such evidence and information.



ORDER

Entitlement to training and supplies for the manufacturing of fishing poles for therapeutic purposes under the provisions of an independent living program pursuant to Chapter 31, of Title 38, United States Code is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


